NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-50354

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-00127-GPC

   v.
                                                 MEMORANDUM*
 OLIVER DOLORES-CRUZ,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Oliver Dolores-Cruz appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. A review of

the record indicates that this appeal is moot because Dolores-Cruz has fully served


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his custodial sentence and is not subject to a term of supervised release. See

Spencer v. Kemna, 523 U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d
1121, 1123 (9th Cir. 1999).

      DISMISSED.




                                          2                                      15-50354